— Proceeding pursuant to CPLR article 78 to review a determination of the respondent, dated February 17, 1982, which, after a hearing, found that petitioner, a licensed real estate broker, was guilty of untrustworthiness and suspended her license for one month or, in lieu thereof, fined her $250. Petition granted, determination annulled, on the law, without *831costs or disbursements, the charges against petitioner are dismissed and the fine imposed is remitted. Petitioner did not have adequate notice of the charges against her. “Where the charge is one of untrustworthiness, it must be made clear and definite so that the accused may know what he is to defend against” 0Grimm v Department of State, 56 AD2d 591). Petitioner was charged with failing to return a security deposit after promising to do so. The proof at the hearing did not establish that charge but did establish that petitioner misrepresented her authority to bind her partners. Because petitioner was not apprised of that charge, respondent’s determination cannot stand. Damiani, J. P., Titone, Laser and Mangano, JJ., concur.